FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 13-0645
                                                 §
 TYSON GODDARD AND MYLEA
                                                 §
 GODDARD                                                                    Navarro County,
                                                 §
 v.
                                                 §
 DANIEL WAYNE STEELE AND                                                         10th District.
                                                 §
 ROBERT DEWAYNE STEELE
                                                 §




                                                                                   May 2, 2014

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied .




                                       

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioner, TYSON GODDARD AND MYLEA GODDARD,
 pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 11th day of June, 2014.


                                                     Blake A. Hawthorne, Clerk

                                                     By Kathy Sandoval, Deputy Clerk